Per Curiam.
The jury’s finding that the plaintiff’s proposed customer was “ able ” was against the credible evidence. As bearing upon this issue the defendants were entitled to show that the proposed purchaser had unsatisfied judgments against him and it was error for the court to instruct the jury in substance that this fact was immaterial. The defendants were also entitled to show the exact amount of cash, if any, which the customer had on deposit. We do not treat of other alleged erroneous ruhngs as they will not in all probability arise upon the new trial.
It follows, therefore, that the judgment and orders should be reversed and a new trial granted, with costs to the appellants to abide the event.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Judgment and orders reversed and a new trial ordered, with costs to the appellants to abide the event.